DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55; however, it is not in English.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2021 is considered by the examiner.  Page numbers have been added for cite no. 1 for Gao et al.

Drawings
The drawings are objected to because Figs. 1 and 2 are barely legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets



Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


                                                          Abstract
The abstract of the disclosure is objected to because it should be limited to 50 to 150 words in length and presently contains 158 words.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 

Page 16 shows Table 1, if the tables listed above are accurate, then Table 1 should be labeled Table 4.
Page 18 shows Table 2, if the tables listed above are accurate, then Table 1 should be labeled Table 5.
Appropriate correction is required.

Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities:  
The claims are objected to because the lines are too close together, making reading difficult.  For example, in claim 1 (2) on p. 19, lines 15-17, regarding potassium dihydrogen phosphate which appears to be on line 15, “KH2PO4” appears to be line 17 and then “150-180” appears to be on line 16 but is too close to line 15 and line 17.  The following line problems should be clearly spaced for sodium molybdate, cupric sulfate, ethylenediaminetetraacetic acid and disodium salt; and claim 4 for sodium molybdate and cupric sulfate.  It is permissible to have the listing of the ingredients in a table format as shown on pp. 19-20 and 23-24, however, they should be spaced evenly.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).  
The claims appear to have multiple steps, MPEP 608.01(m) states, “Where a claim sets a plurality of elements or steps, each element or step of the claim should be separated by a line indentation 37 CFR 1.75(i).”  
Claim 1 contains numbers within parenthesis.  Having these steps numbered with parenthesis create confusion with other claims.  It is suggested that these numerals be replaced with lower case alphabets and if there are further steps within those steps then with romanettes, i.e., i, ii, etc.
Claim 1(2) on p. 19, the word “mediums” should be corrected to --media--.
Claim 1(2)a on p. 20 and claim 1(2)c, the word “and” should be deleted.
Claim 1(2) the recitation “as follows” should include a colon.
Claim 1(2)(f) on p. 21 appears to have a period which should be deleted because MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period. Periods 
Claim 1(2)(f) on p. 21 (2 occurrences), the word “mediums” should be corrected to --media--.
Claim 1(2) on p. 21 (3 occurrences), the word “mediums” should be corrected to --media--.
Claim 1(3) line 7 should include the word “and” after “medium;”.
Claim 1(3) on p. 22 (2 occurrences), the word “mediums” should be corrected to --media--.
Claim 1 last line on p. 21, the period should be deleted.
Claim 1(4) on p. 22, the word “mediums” should be corrected to --media--.
Claim 1(4) line 18 should include the word “and” after “culture;”.
Claim 4 is missing a period at the end of the sentence on p. 24.
Claim 5 on p. 24, the word “mediums” should be corrected to --media--.
Claim 5a on p. 20 and claim 5c, the word “and” should be deleted.
Claim 5 is missing a period at the end of the sentence on p. 25.
Claim 6, line 4 the semicolon should be replaced with a period.
Claim 6, last line on p. 25 appears to have a period before “wherein”, which should be deleted.
Claim 6 on p. 26 should insert the word --and-- after “agar powder;”.
Claim 6 on p. 26 is missing a period.  The semicolon should be deleted and replaced with a period.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 at lines 3-4, the recitation “pre-treatment of explants collecting…” is unclear.  An adverb, such as --by-- should be inserted. 
Claim 1 recites the limitation "the sterilized fallen fruits" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the zygotic embryos" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1(2)(b) on p. 20, the recitation “300~500mg/L” is unclear.  The specification at p. 4 also cites this for medium b.  By having the approximately between the two number makes no sense.  Page 15 describes the amount of glutamine as “400mg/L” which would appear that the “approximately” should be “to”.
Claim 1(2) at p. 21 recites the limitation "the vessel" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1(2) at p. 21 recites the limitation "the pH" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1(2) at p. 21 recites the limitation "the filtered and sterilized coconut water" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1(3) recites the limitation "the zygotic embryos" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fallen fruit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation "the sterilization treatment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the said sterilization condition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the irradiation intensity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Márquez-Martín et al (Scientia Horticulturae 122 (2009) 532-539) as evidence by Dodds et al (Experiments in Plant Tissue Culture 1985, 35-36 and 210-211) in view of Sánchez-Romero et al (Scientia Horticulturae 111 (2007) 365-370), Rohim et al (Journal of Applied Sciences Research, 9(7): 4132-4141, 2013), Hiti-Bandaralage et al (American Journal of Plant Sciences, 2017, 8, 2898-2921), Zhang et al (Scientific Reports 5:16356 2015, 1-15), Daniel et al (South African Journal of Botany 114 (2018) 223-231), Carimi et al (Plant Breeding 117, 261-266 (1998)), and Klimaszewska et al (In Vitro Cell. Dev. Biol. - Plant 36:279-286 (2000)).
Márquez-Martín et al teach an in vitro maturation treatment of avocado zygotic embryo plant recovery.  ‘Haas’ were collected randomly from open-pollinated trees growing in an orchard.  Immature embryos of 68-80 days after pollination (DAP) which is below 80% maturity were used for embryo rescue (p. 533, col. 1 at 2.1).  Fruits were surface sterilized by immersing in 0.5% (v/v) sodium hypochlorite containing 10 drops of Tween 20 for 10 minutes followed by three rinses with sterile distilled water (p. 533, col. 1, 3rd full para.) (claims 2, 3).  The basal maturation medium used was Gamborg (B5) medium, MS minor salts and vitamins and 88 mM sucrose (p. 533, 4th para.)  The germination medium comprises of half strength MS formulation -2 s-1 (p.533, col. 2 at 2.2) (claim 9).  The inclusion of a maturation phase is important for the high germination rates of avocado zygotic embryo (p. 539, col. 1).  The maturation medium comprising of Jensen’s amino acids with sucrose or coconut water improved germination (Fig. 3 and p. 536).
The B5 medium is disclosed in Dodds et al comprising of macroelements of ammonium nitrate at 0 mg/L, potassium nitrate at 2500 mg/L, potassium dihydrogen phosphate at 0 mg/L, magnesium sulfate at 250 mg/L and calcium chloride at 150 mg/L (p. 210).  Sucrose is at 20,000 mg/l.
Dodds et al disclose the MS medium comprising of macroelements of ammonium nitrate at 1650 mg/L, potassium nitrate at 1900 mg/L, potassium dihydrogen phosphate at 170 mg/L, magnesium sulfate at 370 mg/L and calcium chloride at 440 mg/L.  The trace elements of potassium iodide at 0.83 mg/L (which is close to 0.75 mg/L), boric acid at 6.2 mg/L (half of 3.0 mg/L), manganese sulfate at 22.3 mg/L (about half of 10 mg/L), zinc sulfate at 8.6 mg/L (more than 2.0 mg/L), sodium molybdate at 0.25 mg/L, cobalt chloride at 0.025 mg/L, and cupric sulfate at 0.025 mg/L.  The iron salt of ethylendiaminetetraacetic acid at 33.6 mg/L (close to 37.3 mg/L) and ferrous sulfate at 27.8 mg/L.  The organic composition of inositol at 100 mg/L, nicotinic acid at 0.5 mg/L (half of 1.0 mg/L) pyridoxine hydrochloride at 0.5 mg/L (half of 1.0 mg/L) and thiamine hydrochloride at 0.1 (less than 10 mg/L) (p. 210).  Sucrose is at 20,000 mg/l.  Half strength of MS medium would be half the concentration of the macroelements and microelements including the sucrose.
 Márquez-Martín et al do not teach the accompanying media of a-f in claim 1(2) where the media have varying amounts of casein hydrolysate or glutamine, sucrose and agar with fixed amount of coconut water.  Medium a or b is for seed embryos within 100 DAP; medium c or d is for seed embryos between 100 and 200 DAP; and medium e or f for seed embryos after 200 DAP.
Sánchez-Romero et al teach in vitro rescue of immature avocado embryos.  Harvested ‘Hass’ fruit were from open-pollinated trees.  The fruits were surface sterilized by dipping in nd para.) (claim 7).  The germination medium was cultured under 16 h light photoperiod with Grolux lamps (40 µmol m-2 s-1) at temperature of 25 ± 1°C (p. 366, col. 1, 3rd para.) (claims 6 and 9).  The final media were autoclaved at 121°C and 0.1 MPa for 15-20 minutes ((p. 366, col. 1,  2nd para.) (claim 8).  Embryo 5 mm in length with intact cotyledon showed 40% germination in liquid medium (p. 367 at 3.2).  Larger embryo 10 and 15 mm did not germinate (Table 1), however larger embryo at 15 mm did better in solid medium (p. 367 at 3.2).  Partial removal of the cotyledon in embryos 23-29 mm improved germination (p. 367 at 3.3).
Rohim et al teach in vitro rescue of zygotic embryo of avocado ‘Hass’.  Fruits were surface sterilized in 5.25% (v/v) sodium hypochlorite solution supplemented with Tween 20 for 20 minutes and rinsed three times with sterile distilled water (claims 2, 3).  Fruits of 30 (1.0-2 mm), 60 (3.0-5.0 mm), 90 (6.0-10. mm), 120 (11.0-15.0 mm), 150 (16.0-20.0 mm), 180 (21.0-25.0 mm) and 210 (26.0-30.0 mm) DAP were cultured on MS and B5 media at full strength with 30 or 45 g/l sucrose (p. 4133 at 2).  The pH of all media was adjusted to 5.7± 0.02 before autoclaving and solidified with Bactoagarv at 7g/l (p. 4133 at 1) (claims 7 and 8).  Table 1-d showed the effect of sucrose concentration on germination of embryo culture date.  Table 1-f showed the effect of medium type and embryo culture date.  Table 1-g showed the effect of medium type and sucrose concentration of embryo culture date.  180 and 210 DAP were found to have the highest germination percentages (p. 4135).  Table 2-g showed the effect of cytokinin treatments on medium type.  MS medium supplemented with BA showed the highest number of proliferated shoots during the fifth subcultures (p. 4138, 1st para.)
Hiti-Bandaralage et al teach micropropagation of avocado.  Preconditioning the explant by surface sterilization of the explant will reduce bacterial and fungal contamination  (p. 2903 at 3.2).  Optimal nutrient requirement would depend on species and cultivars employed (p. 2904 at 3.3).  Juvenile avocado explant shows no preference to basal media; however, the mature explants show restricted growth depending of cultivar (p. 2904 at 3.3).  Different basal salt st para. and Table 1).
Zhang et al teach the effect of basal media on germination of Paphiopedilum armeniacum.  95 and 110 DAP seeds were surface-disinfected into media of MS23, half-strength MS, ¼ MS macro- and micronutrients, ¼ MS, 1/8 MS, Knudson’s C (KC)57, Vacin and Went (VW)58, Robert Ernst (RE)59, Thomale GD60, Hyponex N02652, and Hyponex N0165.  All basal media were supplemented with 1.0 gl-1 AC, 20gl-1 sucrose, 10% CW, 0.5mgl-1 NAA and 5.2 gl-1 agar(p. 12 bridging p. 13 and Tables 4 and 5).  Seeds of 95 or 110 DAP showed different response to most basal media at 180 days after culture (Tables 4 and 5).  1/8 MS medium was best for 95 DAP seeds while ¼ MS was best for 110 DAP seeds (p. 4, 1st para.)
Daniel et al teach the effects of L-glutamine and casein hydrolysate in the development of somatic embryos in okra cotyledonary leaf.  Three amino acids (L-serine, L-proline and L-glutamine) and casein hydrolysate were added to MS basal medium supplemented with 1.0 mg/l BAP and 0.5 mg/L GA3 for somatic embryo maturation and plantlet regeneration (p. 225, col. 1, 1st full para.)  Casein hydrolysate was combined with L-glutamine (p. 225, col. 1, 1st full para.)  The concentration of glutamine is 100-300 mg/l and glutamine and casein hydrolysate are 200-600 (Table 3) (claim 1(2)a-f).  The addition of L-glutamine with casein hydrolysate improve regeneration (p. 226 bridging p. 227 and Table 3).  Table 3 showed that glutamine only at 300 mg/l produced fair number of plantlets from somatic embryo.  The pH was adjusted to 5.8 with either 0.1N HCl or 0.1N NaOH before adding agar (p. 224, col. 1 at 2.1) (claim 7).
Carimi et al teach in vitro rescue of zygotic embryos of sour orange.  For embryo germination inorganic formulations or MS and MT (single or double concentration) solidified with 7 g/l agar was used (p. 262, col. 1, 2nd para.)  Table 2 shows the amount of sucrose effect different stages of embryo from 15-150mM.  Higher amounts of sucrose resulted in increased germination rate of globular embryos (p. 263, col. 1).  The younger the embryo than the higher the sugar concentration with the addition of growth regulator should be applied (p. 265, col. 2). 
Klimaszewska et al teach gel strength in culture medium of embryogenic cultures of white pines.  Germination rates of embryos on media with high gelling agent concentration was higher than with low concentration of gelling agent (p. 283, col. 1 and Table 1).  Somatic embryos matured on media with high gel strength showed normal phenotype and compared to somatic embryos with lower gel strength (p. 285, col. 2, 2nd para.)   
It would have been obvious to one of ordinary skill in the art to modify the concentration of the basal medium and accompany media as taught by Márquez-Martín et al and Sánchez-Romero et al to combine the concentration of the ingredients as taught by Zhang et al, Daniel et In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.  In the instant case, there is no evidence supporting that the concentrations of the basal medium or accompanying media claimed are inventive nor critical to the invention.  Hiti-Bandaralage et al teach optimal concentration of nutrient medium depends of avocado cultivars.  Zhang et al teach different media are necessary depending on the age of the seed.  Daniel et al teach that casein hydrolysate and glutamine improved regeneration of embryo and plantlet formation.  Carimi et al teach higher amount of sucrose resulted in high germination rate of embryo.  Adjusting the concentration of the basal medium is merely an optimized design choice of the user to select the desired outcome, germination of the embryo.  Additionally, the Hiti-Bandaralage et al teach that nutrient requirement depends on the species and cultivar.  Therefore, it would have been obvious to modify the concentration of the basal medium as directed by the prior art. 
The person of ordinary skill would have had reasonable expectation of success in modifying the gel strength in the media as taught by Klimaszewska et al because Sánchez-Romero teach that smaller size or younger embryo cultured in liquid medium germinated better and that fully matured embryos germinated in solid medium.  The skilled artisan would have been motivated to adjust the gel strength of the medium depending on the age of the embryo knowing that younger embryo germinated better in liquid medium because Sánchez-Romero taught the conditions in the liquid medium provided embryonic axis water uptake and that in the younger embryo the cotyledon is not as developed and would not interfere with the germination process (p. 369, col. 1, 2nd para.)  Sánchez-Romero et al state that early stage avocado embryos (5 mm in length or 64 DAP) did better in liquid M1 medium while advance stage avocado embryos (15 mm in length or 95 DAP) did better in B5m medium (p. 367 at 3.2).  The smaller sized embryos did better in liquid medium because of the water uptake in the embryonic axis where the removal of the cotyledon may aid in germination (p. 369, col. 1 bridging to col. 2).  Márquez-Martín et al state that gelling agent plays an important role in germinating avocado in that larger embryos developed better in maturation medium solidified in agar (p. 534 at 3.1 and Table 1).  Klimaszewska et al state that maturing somatic embryos on high strength gelling 
None of the references specifically teach accompanying media a, b, c, d, e and f having specific amounts of casein hydrolysate, glutamine, coconut water, sucrose, and agar powder by using specific medium depending on the maturity of the zygotic embryos where seed embryos within 100 DAP with either accompanying medium a or b, seed embryos between 100 and 200 DAP with either accompanying medium c or d, and seed embryos over 200 DAP with either accompanying medium of e or f.  The references further do not teach during the pre-heart-shape stage of zygotic embryo the accompanying medium a or b is used for accompanying culture.  When the zygotic embryos are cultured into the torpedo stage, the accompanying medium is replaced by the accompanying medium c or d.  When the zygotic embryo is culture in the maturation stage, the accompanying medium is replaced by accompanying medium e or f.  The skilled artisan would use amino acid and sucrose because Márquez-Martín et al state that the effects of sucrose and Jensen’s amino acid in the maturation medium resulted in embryo rescue of avocado (p. 534 at 3.1.2).  Daniel et al stated the addition of L-glutamine with casein hydrolysate improve regeneration of embryo and plantlet formation.  Coconut water is used to improve development of immature embryo as cited in Márquez-Martín et (p. 538, col. 2, 3rd para.)  Carimi et al noted that the younger the embryo than the higher the sugar concentration with the addition of growth regulator should be applied (p. 265, col. 2).  Rohim et al stated that storage products played a key role on germination because they provide energy as well as carbon and nitrogen sources needed for synthesis in growing seedling (p. 4135 bridging p. 4136).  The skilled artisan would use more gelling agent on mature embryo because Márquez-Martín et al state that gelling agent plays an important role in germinating avocado in that larger embryos developed better in maturation medium solidified in agar (p. 534 at 3.1 and Table 1).  Sánchez-Romero et al state that early stage avocado embryos did better in liquid M1 medium while advance stage avocado embryos  did better in B5m medium (p. 367 at 3.2).  The smaller sized embryos did better in liquid medium because of the water uptake in the embryonic axis where the removal of the cotyledon may aid in germination (Sánchez-Romero et al p. 369, col. 1 bridging to col. 2).  Zhang et al stated that young seed (95 DAP) germinated best in 1/8 MS medium while ¼ MS was best for protocorm because the younger seeds were sensitive to high salt concentration in the medium and the collecting period may be different where the maturity st para.)  The skilled artisan would have been motivated to use the accompanying media depending on the age of the embryo because immature embryo germinates best in liquid medium and higher sucrose while mature embryo grows best in solid medium and adjusting the amounts of concentration would depend of the avocado cultivars as cited by the references. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the accompanying media depending on the age of the embryo. 
Although none of the references specifically teach collecting immature fallen fruit of avocado, it would have been obvious to collect the fallen fruit from the avocado tree because it would be easier to pick from the ground than on the tree.
Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions and motivations of the prior art.

                    Conclusion 
	Claims 1-9 are rejected.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/June Hwu/
Primary Examiner, Art Unit 1661